                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

MARY JANICE ESKEN                               )
                                                ) No. 17-1672
        v.

NANCY A. BERRYHILL,
COMMISSIONER OF SOCIAL
SECURITY

                                     OPINION AND ORDER


                                             SYNOPSIS

        Plaintiff filed an application for social security disability benefits, alleging physical

impairments including asthma, fibromyalgia, and degenerative arthritis of the knees. Her

application was denied initially, and upon hearing by an administrative law judge (“ALJ”). The

Appeals Council denied her request for review. Before the Court are the parties’ Cross-Motions

for Summary Judgment. For the following reasons, Plaintiff’s Motion will be denied, and

Defendant’s granted.

                                                OPINION

   I.        STANDARD OF REVIEW

        Judicial review of the Commissioner's final decisions on disability claims is provided by

statute. 42 U.S.C. §§ 405(g) 6 and 1383(c)(3) 7. Section 405(g) permits a district court to review

the transcripts and records upon which a determination of the Commissioner is based, and the

court will review the record as a whole. See 5 U.S.C. §706. When reviewing a decision, the

district court's role is limited to determining whether the record contains substantial evidence to

support an ALJ's findings of fact. Burns v. Barnhart, 312 F.3d 113, 118 (3d Cir. 2002).




                                                   1
Substantial evidence is defined as "such relevant evidence as a reasonable mind might accept as

adequate" to support a conclusion. Ventura v. Shalala, 55 F.3d 900, 901 (3d Cir. 1995) (quoting

Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct. 1420, 28 L. Ed. 2d 842 (1971)). Substantial

evidence may be "something less than the weight of the evidence, and the possibility of drawing

two inconsistent conclusions from the evidence does not prevent [the ALJ's decision] from being

supported by substantial evidence." Consolo v. Fed. Maritime Comm'n, 383 U.S. 607, 620, 86 S.

Ct. 1018, 16 L. Ed. 2d 131 (1966). If the ALJ's findings of fact are supported by substantial

evidence, they are conclusive. 42 U.S.C. § 405(g); Richardson, 402 U.S. at 390.

         A district court cannot conduct a de novo review of the Commissioner's decision, or re-

weigh the evidence of record; the court can only judge the propriety of the decision with

reference to the grounds invoked by the Commissioner when the decision was rendered. Palmer

v. Apfel, 995 F.Supp. 549, 552 (E.D. Pa. 1998); S.E.C. v. Chenery Corp., 332 U.S. 194, 196 - 97,

67 S. Ct. 1575, 91 L. Ed. 1995 (1947).    Otherwise stated, “I may not weigh the evidence or

substitute my own conclusion for that of the ALJ. I must defer to the ALJ's evaluation of

evidence, assessment of the credibility of witnesses, and reconciliation of conflicting expert

opinions. If the ALJ's findings of fact are supported by substantial evidence, I am bound by those

findings, even if I would have decided the factual inquiry differently.” Brunson v. Astrue, No.

No. 10-6540, 2011 U.S. Dist. LEXIS 55457 (E.D. Pa. Apr. 14, 2011) (citations omitted).

Nonetheless, I am not required to read the ALJ’s opinion “in a vacuum.” Knox v. Astrue, No.

No. 9-1075, 2010 U.S. Dist. LEXIS 28978, at *22 (W.D. Pa. May 26, 2010).




   II.      THE PARTIES’ MOTIONS



                                                 2
        First, Plaintiff asserts that the ALJ’s residual functional capacity (“RFC”) does not

account for the practical effects of her impairments. In particular, Plaintiff objects to the RFC of

sedentary work without any manipulative limitations. Plaintiff argues that the evidence shows

that her osteoarthritis contributed to significant manipulative limitations.

        In support of her contention that the RFC should have included at least some limitation in

her hands, Plaintiff points to her testimony at the hearing and Dr. Chetlin’s treatment notes. In

particular, she points to his notes that she has “moderate hypertrophic degenerative-type joint

changes” in her hands, and that “she can achieve fist closure with reasonable grip strength.” She

points to no medical opinion of record regarding manipulative limitations arising from the

moderate degenerative-type changes; indeed, as the ALJ acknowledged, the fact that she could

achieve fist closure with reasonable grip strength could be viewed as failing to support functional

limitations. As the ALJ also noted, Plaintiff reported being able to dress, shower, cook, clean,

and do laundry. The ALJ further found that a state agency consultant’s opinion that Plaintiff was

limitated to frequent bilateral handling, reaching, fingering, and feeling were inconsistent with

cited and discussed medical examination records. The ALJ clearly considered and referred to the

evidence to which Plaintiff now points. Contrary to Plaintiff’s suggestion, therefore, the ALJ did

not fail to consider or explain her reasons for discounting pertinent evidence. It is well-settled

that the presence of some record evidence favorable to Plaintiff is neither determinative of

disability nor inconsistent with an ALJ’s finding of no disability. Again, as stated supra, I am

not permitted to reweigh the evidence; the applicable scope of review is limited. I find no error

here.

        Relatedly, Plaintiff asserts that the ALJ erred in her credibility assessment, in part

because it failed to acknowledge Plaintiff’s strong work history. An ALJ’s credibility finding is



                                                  3
entitled to deference, because the ALJ's had the opportunity to observe the claimant. Crandall v.

Astrue, No. 10-1431, 2011 U.S. Dist. LEXIS 116826, at *25-28 (E.D. Pa. Mar. 31, 2011). "’The

final determination of credibility rests with the Administrative Law Judge as long as he considers

all relevant factors and sufficiently explains his resolutions.’ … ‘the ALJ's credibility

determinations should not be reversed unless inherently incredible or patently unreasonable.’" St.

George Warehouse, Inc. v. NLRB, 420 F.3d 294, 298 (3d Cir. 2005) (citations omitted). As

regards work history, it is certainly probative, but such history alone is not dispositive of

credibility. Thompson v. Astrue, No. 09-519, 2010 U.S. Dist. LEXIS 98112, at *11 (W.D. Pa.

Sep. 20, 2010). Here, the ALJ clearly was aware of, and discussed, Plaintiff’s past work history;

it is apparent that she considered the entire record. She found Plaintiff’s subjective complaints

credible solely to “the extent they can reasonably be accepted as consistent with the objective

medical and other evidence,” which the ALJ thoroughly considered. In this case, therefore

remand is not warranted for failure to place her acknowledgment of Plaintiff’s work history

specifically in the context of a credibility analysis.

                                           CONCLUSION

        In conclusion, the ALJ’s decision was supported by substantial evidence. Plaintiff’s

Motion will be denied and Defendant’s granted. An appropriate Order follows.

                                                         BY THE COURT:



                                                         _________________________

                                                         Donetta W. Ambrose
                                                         Senior Judge, U.S. District Court
Dated: March 7, 2019




                                                   4
                  IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF PENNSYLVANIA


MARY JANICE ESKEN                     )
                                      ) No. 17-1672
      v.

NANCY A. BERRYHILL,
COMMISSIONER OF SOCIAL
SECURITY


                                      ORDER

      AND NOW, this 7th day of March, 2019, it is hereby ORDERED, ADJUDGED, and

DECREED that Plaintiff’s Motion is DENIED, and Defendant’s GRANTED.

                                             BY THE COURT:



                                             _________________________

                                             Donetta W. Ambrose
                                             Senior Judge, U.S. District Court




                                         5
